Citation Nr: 9905025	
Decision Date: 02/24/99    Archive Date: 03/03/99

DOCKET NO.  97-29 265	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for post traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Rolfe, Associate Counsel



REMAND

The veteran served on active duty from February 1966 to April 
1970.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a September 1996 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Paul, Minnesota, that denied entitlement to service 
connection for PTSD.  Although the VA Office in St. Paul 
decided the claim, it originated in Montgomery, Alabama, and 
was transferred back to Montgomery for further development.

Further development is needed prior to disposition of this 
claim.  Establishing service connection for PTSD requires (1) 
a current clear medical diagnosis of PTSD (presumed to 
include the adequacy of the PTSD symptomatology and the 
sufficiency of a claimed in-service stressor); (2) credible 
supporting evidence that the claimed in-service stressor 
actually occurred; and (3) medical evidence of a causal nexus 
between current symptomatology and the specific claimed 
in-service stressor.  Cohen v. Brown, 10 Vet. App. 128, 138 
(1997); Moreau v. Brown, 9 Vet. App. 389, 394-95 (1996); 
38 C.F.R. § 3.304(f) (1998).

With regard to the second criterion, the evidence necessary 
to establish that the claimed stressor actually occurred 
varies depending on whether the veteran "engaged in combat 
with the enemy."  38 U.S.C.A. § 1154(b) (West 1991).  
"Where it is determined, through recognized military 
citations or other supportive evidence, that the veteran was 
engaged in combat with the enemy and the claimed stressors 
are related to such combat, the veteran's lay testimony 
regarding claimed stressors must be accepted as conclusive as 
to their actual occurrence and no further development for 
corroborative evidence will be required, provided that the 
veteran's testimony is found to be 'satisfactory,' e.g., 
credible, and 'consistent with 

the circumstances, conditions, or hardships of [combat] 
service.'"  Zarycki v. Brown, 6 Vet. App. 91, 98 (1993); 38 
U.S.C.A. § 1154(b) (West 1991); 38 C.F.R. § 3.304(d), (f) 
(1998).
The Board is mindful of the veteran's diagnosis of and 
treatment for PTSD.  However, the Board is not obligated to 
grant service connection for PTSD solely because the record 
contains a diagnosis of PTSD.  See Wilson v. Derwinski, 2 
Vet. App. 614, 618 (1992).  Service connection for PTSD 
requires a clear link between current symptomatology and the 
claimed inservice stressor.  Here, although the veteran has 
received treatment for PTSD since 1996, the claimed inservice 
stressors have not been verified and no medical link has been 
established between the veteran's symptomatology and the 
inservice stressors.  Therefore, the Board finds that the 
veteran's diagnosis of PTSD requires clarification.
The RO requested on several occasions in the past that the 
veteran provide information on the specific traumatic 
incidents which produced the stress that caused the PTSD.  
The veteran did not respond to those requests.  However, in a 
November 1997 hearing, the veteran referred to various 
incidents that might serve as stressors including: being 
informed of the death of a friend, J.F.M; being fired on 
while serving as a courier between military installations; 
being subjected to rocket and mortar fire on numerous 
occasions; working on burial duty at Soo Chen orphanage in 
Cam Rhan Bay; witnessing the death of a friend from Texas 
from a mortar round in Phan Rang; misidentifying and almost 
killing Sgt. W. while guarding the perimeter of a base; and 
witnessing on one occasion the deaths of six or seven other 
service men during mail call and on another occasion the 
deaths of two or three in a mortar attack of a finance 
building.  Additionally, in an August 1996 VA examination, 
the veteran spoke of witnessing the deaths of J.M. and I.V.  
The veteran also reported in that examination that he still 
calls to console J.M.'s mother every year.  It is possible 
that these events, if confirmed, would be determined to be 
sufficient inservice stressors for the purposes of the 
veteran's claims.

The RO should advise the veteran to submit more specific 
verifying information regarding these stressors so that they 
can be confirmed by the U.S. Armed Services Center for 
Research of Unit Records (USASCRUR).  Then, the RO must make 
a determination based on the veteran's military service 
records whether the veteran was a veteran of combat.  If it 
is determined that he was a combat veteran, any stressors 
related to such combat must be treated appropriately.  

After submitting sufficiently specific information to 
USASCRUR for further verification, the RO should prepare a 
memorandum which details the claimed stressors that have been 
verified, including any related to combat, as well as its 
finding as to whether the veteran is a veteran of combat.  
The veteran should be scheduled for an appropriate VA 
examination to determine whether there is a causal link 
between the verified inservice stressors and his PTSD.  The 
VA examination should be conducted with the benefit of the 
memorandum describing the veteran's verified stressors.  The 
VA examiner should discuss the claimed stressors, as verified 
by the RO and set forth in its memorandum, and describe any 
relationship between a diagnosis of PTSD and those stressors.

Accordingly, the Board will remand this claim so that an 
additional VA psychiatric examination may be conducted.  See 
Cohen, supra (Board must return a case for clarification 
where it doubts the adequacy of PTSD diagnosis, including the 
sufficiency of the claimed stressors).  The case is REMANDED 
to the RO for the following:

1.  The RO should request that the 
veteran provide a list of those who have 
treated him for PTSD since 1995, and the 
RO should obtain all records of any 
treatment reported by the veteran that 
are not already in the claims file.  

2.  The RO should advise the veteran to 
submit more specific verifying information 
regarding the stressors he claims to have 
experienced in service.  He should provide 

specific names, dates and locations, if 
possible.  He may submit statements from 
fellow service members or others that 
witnessed or knew of the alleged events at 
the time of their occurrence.

3.  The RO should send the information it 
has about the veteran's active service, 
and any new information it obtains as a 
result of this remand, to the USASCRUR.  
The RO should request that the USASCRUR 
confirm or verify the occurrence of the 
veteran's claimed stressors.  
Specifically, the RO should request that 
the USASCRUR verify whether or not it 
would have been feasible given his 
respective locations at the time of their 
deaths for the veteran to have witnessed 
the deaths of J.M. and I.V.  The RO must 
provide the USASCRUR with a copy of the 
veteran's DA Form 20.

4.  The RO should then review the file 
and make a determination as to whether 
the veteran is a veteran of combat and if 
any of his stressors are related to 
combat.  The RO should prepare a 
memorandum describing which of the 
veteran's stressors have been verified 
and established as having occurred during 
military service.

5.  Subsequently, the RO should schedule 
the veteran for a complete and thorough VA 
psychiatric examination by a psychiatrist 
who has not previously examined or treated 
the veteran in order to determine the 
nature and extent of the veteran's PTSD.  
Prior to conducting the examination, the 
examiner should be provided with a copy of 
this remand and the veteran's claims 
folder and should review the veteran's 
medical history, and the RO's memorandum 

detailing which stressors have been 
verified for purposes of this claim.  All 
necessary special studies or tests 
including appropriate psychological 
testing and evaluation is to be 
accomplished.  

The examination report should reflect 
review of pertinent material in the claims 
folder.  The examiner should integrate the 
previous psychiatric findings and 
diagnoses of current findings to obtain a 
true picture of the nature of the 
veteran's psychiatric status. 

The examiner must express an opinion as 
to whether the veteran's PTSD can be 
related to the stressor or stressors 
reported and established, based on the 
RO's memorandum, as having occurred 
during the veteran's active service.

The examiner must provide a comprehensive 
report including complete rationales for 
all conclusions reached.

6.  The RO should review the claims 
folder and ensure that all of the 
foregoing development actions have been 
conducted and completed in full.  If any 
development is incomplete, appropriate 
corrective action is to be implemented.  
Specific attention is directed to the 
examination report.  If the requested 
examination does not include fully 
detailed descriptions of pathology and 
all test reports, special studies or 
adequate responses to the specific 
opinions requested, the report must be 
returned for corrective action.



7.  The RO is to advise the veteran that 
failure to report for a scheduled VA 
examination without good cause may result 
in adverse action with regard to his 
claim.

8.  The RO should then readjudicate the 
veteran's claim, with application of all 
appropriate laws and regulations, and 
consideration of any additional 
information obtained as a result of this 
remand, including the VA examination. 
 
Thereafter, if the decision with respect to the claim remains 
adverse to the veteran, he and his representative should be 
furnished a supplemental statement of the case and afforded a 
reasonable period of time within which to respond thereto.  
Then, the claims folder should be returned to the Board for 
further appellate consideration.  The veteran need take no 
action until he is so informed.  He is, however, free to 
submit additional evidence or argument on remand.  Quarles v. 
Derwinski, 3 Vet. App. 129 (1992); and Booth v. Brown, 8 Vet. 
App. 109 (1995).  The purpose of this REMAND is to obtain 
additional information and to comply with all due process 
considerations.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Veterans Appeals for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See The Veterans' Benefits 
Improvements Act of 1994, Pub. L. No. 103-446, § 302, 108 
Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West Supp. 1998) 
(Historical and Statutory Notes).  In addition, VBA's 
Adjudication Procedure Manual, M21-1, Part IV, directs the 
ROs to provide expeditious 

handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



		
	M. S. SIEGEL
Acting Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1998).






- 8 -


